Citation Nr: 9934166	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-49 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.B. and J.T.


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In January 1998, the Board 
remanded the veteran's claim in response to his request for a 
personal hearing at the RO.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) is plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

The veteran has presented a claim that is plausible.  VA has 
a duty to assist a veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical evidence 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD in October 1994.  However, 
there are several problems that require additional 
evidentiary development.  The veteran submitted a copy of a 
Bronze Star Medal Certificate for meritorious service for 
ground operations against hostile forces from May to June 
1969.  The citation describes the veteran's participation in 
"adverse conditions incident to a combat environment" but 
there is no indication that a Bronze "V" device, denoting 
proof of combat, was issued.  Moreover, while the veteran's 
Report of Transfer or Discharge (DD Form 214) indicates that 
he received a Vietnam Service Medal with Bronze Service Star, 
service personnel records do not reflect his receipt of the 
Bronze Star Medal for meritorious service.

Further, in written statements and oral testimony, the 
veteran said he served with the 4th of the 39th and 1st of the 
11th and was assigned to C Battery and Headquarters Battery 
with temporary duty (TDY) to a LRRP (or LURK) (long range 
reconnaissance patrol) that went in and out of Cambodia.  He 
was in Bear Cat, Bin Hoa and Dong Tam and served under a 
Lieutenant [redacted], the FO in the 1st of the 11th when exposed to 
an explosion while delivering mail to firebase Moore, from 
Dong Tam.  Roper Switch and Bluebird were two campaigns in 
which he participated.  The veteran said that [redacted], a 
comrade, died in his arms in approximately December 1968 and 
indicated that he received shrapnel wounds from mortar at 
firebase Mar (Moore?) while in C Battery and neck and 
shoulder wounds while in Delta Company in the 4th of the 
39th.

The veteran's service records indicate that he served 
overseas in the Republic of Vietnam from October 1968 to 
August 1969 and participated in an "unnamed campaign".  His 
military occupational specialty was wireman.  In October 
1968, he was assigned to Battery C, 1st Bn, 11th Arty, 9th Inf. 
Div, RVN and, in December 1968, was promoted to SP4 E4.  In 
July 1969, he was promoted to SGT. E5.  The records further 
show that the veteran's awards and commendations include the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
Badge, the Republic of Vietnam Civil Actions Honor Medal and 
a First Class Unit Citation Badge.

Service records reveal that the veteran sustained a fragment 
wound of the left arm in January 1969 and he testified to 
receiving shrapnel wounds to the back of the neck.  Medics in 
the field provided treatment. He reported treatment for 
nervousness in Dong Tam, where Librium was prescribed and 
said that his shoulder and back wounds were also examined 
there before he returned to the field.  Service medical 
records and the veteran's separation examination report are 
not referable to such injuries, although his February 1967 
entrance examination report describes a forearm scar. 

A review of the record indicates that it does not appear that 
the RO requested the assistance of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the U.S. Army and Joint Services Environmental 
Support Group), National Personnel Records Center (NPRC) or 
Department of the Army in attempting to locate corroborative 
evidence of the veteran's claimed inservice stressors or 
receipt of the Bronze Star Medal for meritorious service for 
ground operations against hostile forces from May to June 
1969.  The Board believes this should be done.

If USASCRUR, or the Department of the Army or NPRC, is able 
to corroborate at least one of the veteran's claimed 
inservice stressors, e.g., the death of [redacted], exposure 
to rocket fire in Dong Tam, or firebase Moore (Mar?) or 
receipt of the Bronze Star Medal for meritorious service 
during combat, the next question presented is whether such a 
stressor is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witness or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness or horror.  If 
the veteran's claimed inservice stressor can be independently 
corroborated, it must be clinically evaluated in accordance 
with the provisions of DSM-IV.

Further, service connection for PTSD requires a clear 
diagnosis of the condition.  While the veteran has, in fact, 
received a diagnosis of PTSD, this diagnosis is less than 
clear.  The clinical evidence shows that a VA examiner 
diagnosed PTSD and alcoholism in October 1994. 

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and, therefore, was inadequate for rating purpose.  
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Further 
psychiatric evaluation is necessary.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:
1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, since 1994, 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. The veteran should be given the 
opportunity to submit additional 
evidence and argument in support of 
his claim, including the specifics of 
his alleged stressors in service.

3. The RO should review the file 
(including the veteran's written 
statements and oral testimony and the 
"Questionnaire for PTSD") and prepare 
a summary of all the claimed 
stressors.  That summary and all 
associated documents, including the DA 
20 and a copy of this remand, should 
be sent to U.S. Armed Services Center 
for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
inservice stressors.

4. The RO should contact the National 
Personnel Records Service and the 
Department of the Army and request 
that they provide any information that 
might corroborate the veteran's 
receipt of the Bronze Star Medal for 
meritorious service for ground 
operations against hostile forces from 
May to June 1969.

5. After the above information has been 
obtained, if, and only if, the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it 
has determined are established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.

6. If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the nature and extent of any 
psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO should furnish 
the examiner with a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-
service stressors were severe enough 
to have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have satisfied by the inservice 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  The rationale for any 
opinion should be provided.  The 
claims folders should be made 
available to the examiner for review 
before the examination.

7. Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim based 
on the evidence of record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development 
and the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals







